Opinion,
Mr.. Justice Green :
This was a proceeding in lunacy upon the person of Eliza Ebling. A commissioner was appointed, and a jury was summoned and sworn, to inquire into the sanity of the alleged lunatic. Several meetings were held by the commissioner and jury, and the testimony of several witnesses was heard. In all, sixteen meetings were held, but a number of these were *232mere adjourned meetings. The testimony for the petitioner was closed December 20, 1888, and on December 27th, following, some testimony was offered on behalf of the alleged lunatic. The meeting was then adjourned, on account of the illness of a juror, to January 4, 1889, and again to January 29th, for the same cause, when, on account of the continued illness of the juror, the hearing was adjourned to meet at the call of the commissioner. Before any other meeting was held, to wit, on March 5, 1889, Eliza Ebling died, the testimony on her behalf not having been closed. No'further meeting was held until June 27, 1889, when a report was prepared and signed, and the same was filed on July 2, 1889. On July 5, 1889, the appellant, as executor of Eliza Ebling, deceased, filed a petition asking for a rule to show cause why the report of the commissioner should not be stricken off. The rule was granted, but the court refused to strike off the report, and, on July 18, 1889, made an order approving a bill of costs which had been filed on July 2d, in connection with a petition of the commissioner for a rule on the executor to show cause why an order should not be made on him to pay the costs, fees, and expenses of the proceeding as set forth in the bill. The court made the order prayed for, and thereupon the present appeal was taken by the executor. Two errors are assigned; one to the refusal of the court to strike off the report of the commissioner and jury, and the other to the order approving the bill of costs, and directing the executor to pay it.
There can be no doubt that the death of the alleged lunatic pending proceedings, and before any inquisition found, put an instant end to any further proceedings. After that, no inquisition could be taken, and no decree could be made by the court on the question of the alleged lunacy. The proceeding was a purely personal one, and it necessarily terminated on the death of the party. In Shelford on Lunacy, 22, it is said: “If a lunatic die before office found, no inquisition can be taken; for the commissioners and jury may demand inspection, and the property is vested in other persons, so that no right accrues to the king.” The authority cited is in Beverley’s Case, 4 Coke 127 a, which upon examination confirms the citation. Upon this authority, and upon manifest principles, we have no hesitancy in saying that the death of the alleged *233lunatic before inquisition found terminated the proceeding, so that no findings could be made by the commissioner and jury, and no decree by the court upon the merits of the case.
But the court was entitled to know, and it was the duty of the commissioner and jury to make known to the court, the fact of Eliza Ebling’s death. They were officers of the court, and ought to inform the court of the reason for the suspension of their further proceedings. We are not prepared to say that it was not fairly proper for them also to report what had been done before them up to the time of the death of the party. In fact, such information would be necessary in order that the court might know whether any inquisition had been found at the time of her death. But, with the communication of that information, their duties and their powers ceased. They proceeded further, and made a finding that, in their opinion, the alleged lunatic was so far deprived of her reason and understanding as to render her altogether unfit and unable to goverfi herself or manage her affairs, and that there was probable cause for the filing of the petition and commencement of the proceedings.
They did not undertake to make the findings required by the law as to the fact of lunacy, the property belonging to her, who were her next of kin, etc., and the report was not used or offered for any such purpose. They probably considered it was necessary to inform the court on the question of probable cause, and added that to their report, because the court has certain powers over the question of costs in causes of this character, even where the question of lunacy is found in favor of the alleged lunatic. But in this they were in error. The ascertainment of probable cause for a proceeding in lunacy is a special function of the court, to be exercised after a finding that the party is not a lunatic, and, of course, there was no such finding in this case. This duty of the court arises under § 9, act of June 13, 1836, P. L. 595, which provides as follows: “ If, upon such inquisition, it shall be found that the party with respect to whom the application was made is not a lunatic or habitual drunkard, and it shall appear to the judge holding such inquisition that there was not probable cause for such application, he shall certify the same on such inquisition; and thereupon the party by whom such application was made shall *234be liable for tbe costs of tbe proceeding, in like manner as prosecutors in criminal cases, when directed by the jury to pay the costs of prosecution.” It will be seen that it is the judge holding the inquisition, and, by parity of reasoning, the commissioner performing the same duty, to make this certificate; but, as it is only authorized after a finding that the party was not a lunatic, it has no place in such a report as this. We can, however, treat that part of the report as surplusage, and disregard it as the basis of any further action of the court.
The serious and practical question of this case, however, is the question of costs, and the order directing them to be paid by the executor. It arises under our act of April 16, 1849, P. L. 663, which confers very extensive authority upon the court in these cases. It is in these words : “ It shall be the duty of the Court of Common Pleas out of which any commission in the nature of a writ de lunático inquirendo, to inquire into the lunacy or habitual drunkenness of any person within this commonwealth, shall hereafter issue, to decide and direct who shall pay all costs attendant upon the issuing and execution of said commission, or to apportion said costs, and the payment of them, among the parties interested, in such proportion as the justice of the ease may require, and to order and decree payment accordingly.” It must be admitted that the language of this act is very broad; that it certainly confers authority over the whole question of costs, upon the Common Pleas, in these cases; that it is subject to no limitations as to the condition of the proceedings ; and that it makes no distinction in favor of persons deceased. Yet we think it must be considered as subject to the perfectly well-established rules which prevail in all other cases, and which are fundamental in our entire system of jurisprudence. That a personal action which dies with the person is absolutely determined by the death of the party before judgment, that no decree can be rendered against one who is deceased where the action or proceeding does not survive, and that the Orphans’ Court is the exclusive tribunal clothed with authority to distribute the estates of deceased persons, are doctrines which are so deeply seated in our law, and of such universal application and so essential to the just administration of the rights and property of citizens, that we cannot disregard them except in the presence of an imperious *235necessity, must be assumed. Does such a necessity exist in this case ? We think not. The precise question does not seem to have been before us in any case heretofore. Upon the plain reading of the act, it is clearly applicable to all persons who are living and subject to the jurisdiction of the court. As to them, it matters not what the findings of the inquest are, nor what is the state of the record. The power of the court is supreme, and it may determine and apportion the costs in any manner it may see fit, subject only to the limitation that it shall be “ as the justice of the case may require; ” and it shall be exercised in all cases, and embrace all the costs arising out of the proceeding. All of this authority, however, can be exercised without the abrogation of any of the fundamental principles heretofore mentioned. The power to impose costs exists in all proceedings, whether at common law or in equity, or in cases not according to the course of the common law; but it has not been supposed that it can be exercised by a direct order against a dead person, nor against his estate, except by methods provided for introducing his representatives. We hold, therefore, that the language of the act under consideration was not intended to change existing fundamental principles, but to be applicable, in conformity with them, in all cases which are embraced within the terms of the act.
Applying these principles to the order made in this case, we are obliged to hold that the court below had no power to make any order upon the executor of the alleged lunatic to pay the costs of this proceeding. The executor was no party to the proceeding, and there is no provision of the law for making him a party. The Court of Common Pleas cannot order the appropriation of the decedent’s estate to the payment of these costs, because such appropriation is the exclusive function of the Orphans’ Court. The Court of Common Pleas has no means of ascertaining the particulars of a decedent’s estate, nor of determining the various claims upon it, nor of adjudging the debts due by the decedent. After the death of an alleged lunatic, that court has no jurisdiction or control over his person, and can make no decree, which can be enforced against his property, without an inquisition found. If an inquisition has been found before death, the jurisdiction attaches, and orders maybe made. This distinction reconciles all the cases *236cited by the appellee. Thus in Freeman’s App., 22 W. N. 173, there had been an inquisition and adjudication of lunacy, and a committee had been appointed who had taken the lunatic’s estate into custody, and had settled his accounts. In the Case of Russell, 1 C. P. Rep. 34, which was a Common Pleas decision by our Brother McCollum, there had been an inquisition found and filed before the party’s death, and on that ground the power of the court was sustained. In Clark’s Case, 22 Pa. 466, and Dickinson’s Case, 1 W. N. 96, and Hassenplug’s App., 106 Pa. 527, the alleged lunatic was living, and inquisition had been found. In Yaple v. Titus, 41 Pa. 195, inquisition was found, and a committee appointed, who had taken possession of the estate, and was administering it, before the death of the lunatic. After inquisition found, the Court of Common Pleas has acquired jurisdiction of the estate of the alleged lunatic, and may make orders and decrees respecting its control and disposition. They may impose costs upon it, even before final adjudication, and may appoint a committee, either of the person or estate or both: § 14, act of June 13, 1836, P. L. 595. The fact of a traverse does not take away this jurisdiction. But there is no power to do this before inquisition found, and, of course, there is no power to substitute the executor or administrator, in case of the death of the party before inquisition. This being so, we can discover no basis of authority for the court to make any order or decree against the personal representative, for the payment of costs, or for any other purpose. At the moment of the death of the alleged lunatic, all of his property immediately vests in other persons, and, unless jurisdiction and control of it has been acquired by the Court of Common Pleas prior to his death, it can never be acquired. These views require us to reverse the decree of the court below approving of the bill of costs filed and directing it to be paid by the appellant.
The decree of the court below is reversed, and petition dismissed, at the cost of the appellee.